Citation Nr: 1529197	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a back disability, to include residuals of fracture of the spine, T12.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran & his sister




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which declined to reopen a claim for service connection for residuals of fracture of the spine, T12.   

The Veteran testified before the Board in a video hearing in May 2015.  A transcript of the hearing has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1973 decision, the RO denied the Veteran's claim for service connection for a back injury, residuals of fracture of the spine, T12, finding that such pre-existed service and was not aggravated during service.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 1973 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability, to include residuals of fracture of the spine, T12. 


CONCLUSIONS OF LAW

1.  The January 1973 RO decision that denied the Veteran's claim for service connection for aggravation of a pre-existing back injury, fracture of the spine, T12, is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972). 

2.  New and material evidence having been received, the claim for service connection for residuals for a back disability, to include residuals of fracture of the spine, T12 is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim was denied by way of a January 1973 RO decision.  Evidence submitted prior to that decision included service treatment records.  The RO denied the claim, stating that the evidence did not show that the Veteran's compression fracture of T12, which was noted on induction examination, was aggravated by service.

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The United States Court of Veterans Appeals concluded in Velez v. Shinseki that "the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 203.  In this case, the Veteran's current claim for service connection for a pre-existing back disability that was aggravated during service is based on the same factual basis as the previously denied claim.  Therefore, new and material evidence is necessary to reopen the claim.  

Since the January 1973 RO decision, evidence submitted includes lay statements from the Veteran and his family that he has had recurring back problems since service; a May 2015 hearing where the Veteran stated that from the time of his fall in service to several years later, whenever he would participate in sports or any physical activity he would have to take it easy for a few days because of the shooting pains down his legs.  The Veteran also submitted medical records indicating that he has spinal stenosis not just in the T12 and L4 vertebrae, but in L1-L5 as well and has had multiple surgeries on his spine, and a May 2015 letter from the Anchorage Neurological Associates Clinic stating that the Veteran reported two falls in service and that it is likely that either one or both of these events could have caused a spinal cord injury that contributed to his thoracic and lumbar spondylosis.  

Assuming the credibility of the above evidence for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the January 1973 decision and could not have been considered by prior decision makers.  Moreover, the evidence submitted is material as it addresses the possibility of a permanent worsening in service or substantiating a nexus between the Veteran's injuries in service and the Veteran's current low back disability, which was an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for residuals of fracture of the spine, T12, is warranted. 


ORDER

New and material evidence having been received, the claim for entitlement for service connection for residuals of fracture of spine, T12, is reopened.



REMAND

The Veteran essentially contends that pre-existing back injury was aggravated by service when he fell in 1971 during a storm at sea while in service.  

First, the Veteran filled out an authorization for outstanding VA medical center (VAMC) records from the Seattle VAMC, specifically the Spinal Cord Injury Unit, where he had surgery in 2003.  Although records from the Anchorage VAMC have been associated with the claims file, the Veteran's VAMC records from the surgery in Seattle have not been associated with the claims file and should be obtained upon remand.

Next, in a June 2012 VA opinion the examiner stated that Veteran's claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its nature progression by an in-service injury.  The rationale was that a significant injury was sustained in a pre-service fracture of the L4 and T12 in an accident and that aggravation happened during service but that he subsequently recovered.  The examiner noted no injury sustained at the time of the May 1972 fall other than temporary discomfort and that the Veteran was up within a couple of hours; and that there was no back history after separation until the Veteran injured his back again in 1978.  The Veteran then did heavy manual labor until 1995 and then injured his back in 2003.  While the examiner addresses aggravation of the T12 and L4 vertebrae, it is unclear whether the Veteran's stenosis in other areas of the spine in the L1-L5 vertebrate represent an aggravation of the T12 and L4 injuries beyond their natural progression.  Furthermore, the examiner upon remand should issue an addendum opinion to address whether any of the L1-L5 stenosis represents distinct injuries separate from the original T12 and L4 injuries, and if so are they as likely as not related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VAMC Seattle treatment records, specifically to include those from the Veteran's 2003 surgery. 

2.  Request that the Veteran provide or identify any outstanding records including those pertaining to back surgeries in 1978 and 2006.  

3.  After completing the above, return the matter to the examiner that conducted the June 2012 examination (or a suitable substitute) to obtain an addendum.  If the clinician determines that a new VA examination is necessary in order to provide the requested information, then one should be scheduled.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic claims file, housed in VBMS and Virtual VA.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must determine the following:

a. Was the pre-existing L4 fracture and T12 compression fracture at least as likely (probability of 50 percent or greater) as not aggravated (i.e., permanently increased in severity) during active service?  A complete rationale for the opinion must be provided.

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

c.  Is the Veteran's back disability of L1-L5, including but not limited to lumbar stenosis, a distinct diagnosis from any residuals of the Veteran's T12 and L4 pre-service injuries.

d.  If yes, the examiner should opine whether the distinct low back disability was at least as likely as not related to service including injuries therein.

Attention is invited to the Veteran's lay statements that from the time of his fall onboard to several years later, whenever he would participate in sports or any physical activity he would have to take it easy for a few days because of the shooting pains down his legs and that he would self-medicate because he lived in Asia, until he had his first surgery in 1976 or 1977.  See May 2015 transcript.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


